DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: amended claims: 11, 13-14, 19-20; the rest is unchanged.

Response to Arguments
Applicant's arguments regarding the 112 rejections have been fully considered but they are not persuasive. “Unit” is a generic placeholder and claim 11 is a device claim. Therefore, corresponding structures for “photoelectric converting units” and “charge transferring unit” are necessary. 
Applicant’s arguments with respect to the rejection of claim 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference Min et al.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “photoelectric converting units configured to detect visible light”” recited in L2 of claim 11 & in L2 of claim 17 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “charge transferring unit” recited in L11 of claim 11 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 & 17 recite “photoelectric converting units”. A review of the specification reveals the corresponding structure is not present.
Claims 2-16 are rejected on the same basis as independent claim 11 for dependency reasons.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “charge transferring unit”. A review of the specification reveals the corresponding structure is not present.
Claims 2-16 are rejected on the same basis as independent claim 11 for dependency reasons.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “photoelectric converting units”. A review of the specification reveals the corresponding structure is not present which renders the claims indefinite.
Claims 2-16 are rejected on the same basis as independent claim 11 for dependency reasons.

Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “charge transferring unit”. A review of the specification reveals the corresponding structure is not present which renders the claims indefinite.
Claims 2-16 are rejected on the same basis as independent claim 11 for dependency reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-12, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et a. (US 2010/0033611 A1; pub. Feb. 11, 2010).
Regarding claim 11, Lee et al. disclose: a light detecting device comprising: a first pixel group (fig1 item 102, pixels are arranged in groups of 4, in different patterns.) including a first to fourth photoelectric converting units (para. [0105], each pixel R, G, B includes a photodiode) configured to detect visible light (para. [0050]); a first floating diffusion region, wherein the first floating diffusion region is shared by the first to fourth photoelectric converting units (para. [0077], fig.10 shows that each group of 4 pixels share a floating diffusion region); a second pixel group (fig1 item 102, fig.1 show pixels arranged in groups of 4 next to each other) including a fifth to eighth photoelectric converting units configured to detect infrared light (para. [0051]); and a second floating diffusion region, wherein the second floating diffusion region is shared by the fifth to eighth photoelectric converting units (para. [0077], fig.10 shows that each group of 4 pixels share a floating diffusion region).
Regarding claim 12, Lee et al. disclose: the first pixel group (fig1 item 102) is adjacent to the second pixel group (fig1 item 102) in a plan view.
Regarding claim 15, Lee et al. disclose: a third pixel group (fig1 item 102, fig.1 show pixels arranged in groups of 4 next to each other) including a ninth to twelfth photoelectric converting units (para. [0105]) configured to detect the visible light (para. [0050]); and a third floating diffusion region, wherein the third floating diffusion region is shared by the ninth to twelfth photoelectric converting units (para. [0112]-[0113], fig.10 shows that each group of 4 pixels share a floating diffusion region).
Regarding claim 16, Lee et al. disclose: the third pixel group is adjacent to the first pixel group and the second pixel group in a plan view (fig1 item 102, fig.1 show pixels arranged in groups of 4 next to each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et a. (US 2010/0033611 A1; pub. Feb. 11, 2010) in view of Matsunaga et al. (US 2010/0271522 A1; pub. Oct. 28, 2010).
Regarding claim 13, Lee et al. are silent about: the first floating diffusion region is coupled to a first transistor, and wherein the second floating diffusion region is coupled to a second amplification transistor.
In a similar field of endeavor, Matsunaga et al. disclose: the first floating diffusion region (fig.2A item 13) is coupled to a first transistor (fig.2a item 15), and wherein the second floating diffusion region (fig.2A item 13, the pixel under pixel 2) is coupled to a second a transistor (fig.2a item 15, the pixel under pixel 2) motivated by the benefits for high-quality pixel mixture (Matsunaga et al. para. [0018]).
In light of the benefits for high-quality pixel mixture as taught by Matsunaga et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee et al. with the teachings of Matsunaga et al.
Regarding claim 14, Matsunaga et al. disclose: the first transistor is different from the second transistor (claim 16) motivated by the benefits for high-quality pixel mixture (para. [0018]).

Claims 17-18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et a. (US 2010/0033611 A1; pub. Feb. 11, 2010) in view of Min et al. (US 8,599,291 B2; pub. Dec. 3, 2013).
Regarding claim 17, Lee et al. disclose: a first pixel group (fig.1 item 102) including a first to fourth photoelectric converting units (para. [0052]-[0053]); a first floating diffusion region (para. [0105]-[0106]), wherein the first photoelectric converting unit (para. [0105]) and the second photoelectric converting unit are configured to detect visible light (para. [0050], fig.1 shows the pixels R, G, B Z can be arranged any kind of pattern), and wherein the first floating diffusion region shared the first to fourth photoelectric converting units (para. [0105]-[0106], fig.10 shows that each group of 4 pixels share a floating diffusion region); a second pixel group including a fifth to eighth photoelectric converting units (para. [0051], fig.1 shows the pixels R, G, B Z can be arranged any kind of pattern); and a second floating diffusion region (para. [0105]-[0106], fig.10 shows that each group of 4 pixels share a floating diffusion region), wherein the fifth photoelectric converting unit and the sixth photoelectric converting unit are configured to detect the visible light (para. [0050], fig.1 shows the pixels R, G, B Z can be arranged any kind of pattern), and wherein the second floating diffusion region is shared by the fifth to eighth photoelectric converting units (para. [0105]-[0106], fig.10 shows that each group of 4 pixels share a floating diffusion region).
Lee et al. are silent about: the third photoelectric converting unit and the fourth photoelectric converting unit are configured to detect infrared light; the seventh photoelectric converting unit and the eighth photoelectric converting unit are configured to detect the infrared light.
In a similar field of endeavor, Min et al. disclose: the third photoelectric converting unit and the fourth photoelectric converting unit are configured to detect infrared light; the seventh photoelectric converting unit and the eighth photoelectric converting unit are configured to detect the infrared light (fig.1 shows that each group of 4 contains 2 IR light photoelectric converter) motivated by the benefits for detecting depth information of an object (Min et al. col.1 L40-41).
In light of the benefits for detecting depth information of an object as taught by Min et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee et al. with the teachings of Min et al.
Regarding claim 18, Lee et al. disclose: the first pixel group is adjacent to the second pixel group in a plan view (fig1 item 102, fig.1 show pixels arranged in groups of 4 next to each other).
Regarding claim 21, Lee et al. disclose: a third pixel group (fig.1 item 102, fig.1 show pixels arranged in groups of 4 next to each other) including a ninth to twelfth photoelectric converting units configured to detect the visible light (para. [0050]); and a third floating diffusion region, wherein the third floating diffusion region is shared by the ninth to twelfth photoelectric converting units (para. [0105]-[0106], fig.10 shows that each group of 4 pixels share a floating diffusion region).
Regarding claim 22, Lee et al. disclose: the third pixel group is adjacent to the first pixel group and the second pixel group in a plan view (fig.1 item 102, fig.1 show pixels arranged in groups of 4 next to each other).
Regarding claim 23, Lee et al. disclose: the third photoelectric converting unit and the fourth photoelectric converting unit are adjacent to the seventh photoelectric converting unit and the eighth photoelectric converting unit in a plan view (fig.1 shows the pixels R, G, B Z can be arranged any kind of pattern, para. [0105]-[0106]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et a. (US 2010/0033611 A1; pub. Feb. 11, 2010) in view of Min et al. (US 8,599,291 B2; pub. Dec. 3, 2013) and further in view of Matsunaga et al. (US 2010/0271522 A1; pub. Oct. 28, 2010).
Regarding claim 19, the combined references are silent about: the first floating diffusion region is coupled to a first transistor, and wherein the second floating diffusion region is coupled to a second amplification transistor.
In a similar field of endeavor, Matsunaga et al. disclose: the first floating diffusion region (fig.2A item 13) is coupled to a first transistor (fig.2a item 15), and wherein the second floating diffusion region (fig.2A item 13, the pixel under pixel 2) is coupled to a second a transistor (fig.2a item 15, the pixel under pixel 2) motivated by the benefits for high-quality pixel mixture (Matsunaga et al. para. [0018]).
In light of the benefits for high-quality pixel mixture as taught by Matsunaga et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee et al. and Min et al. with the teachings of Matsunaga et al.
Regarding claim 20, Matsunaga et al. disclose: the first transistor is different from the second transistor (claim 16) motivated by the benefits for high-quality pixel mixture (Matsunaga et al. para. [0018]).


Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 11, Lee et al. disclose: a light detecting device comprising: a first pixel group (fig1 item 102, pixels are arranged in groups of 4, in different patterns.) including a first to fourth photoelectric converting units (para. [0105], each pixel R, G, B includes a photodiode) configured to detect visible light (para. [0050]); a first floating diffusion region, wherein the first floating diffusion region is shared by the first to fourth photoelectric converting units (para. [0077], fig.10 shows that each group of 4 pixels share a floating diffusion region); a second pixel group (fig1 item 102, fig.1 show pixels arranged in groups of 4 next to each other) including a fifth to eighth photoelectric converting units configured to detect infrared light (para. [0051]); and a second floating diffusion region, wherein the second floating diffusion region is shared by the fifth to eighth photoelectric converting units (para. [0077], fig.10 shows that each group of 4 pixels share a floating diffusion region).
The prior arts fail to teach, disclose, suggest or make obvious: each of the first floating diffusion region and the second floating diffusion region is connected to a respective electric charge transferring unit and a respective over flow drain.
Claims 12-16 would be allowable on the same basis as independent claim 11 for dependency reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884